SUPREME Count
OF
Nevapa

CLERK’S ORDER

Wy 17 eB

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

IN THE MATTER OF THE ESTATE OF No. 85146

FRANK JOE GONZALIEZ, A/K/A

FRANK J, GONZALEZ, DECEASED. Ey L E p

MARK GONZALEZ,

Appellant, AUG 30 2022

v8. ELIZADETH A. BROWN

LORENA CARRILLO-ARELLANO, aw Vien andy
_Respondent. DEPUTY CLERK

 

ORDER DISMISSING APPEAL

This appeal was docketed on August 10, 2022, without payment
of the requisite filing fee and without the case appeal statement. See NRAP
3(e), (). That same day, this court issued notices directing appellant to file
the case appeal statement and to pay the required filing fee or demonstrate
compliance with NRAP 24 within 7 days. The notices advised that failure
to pay the filing fee would result in the dismissal of this appeal and failure
to file the case appeal statement could result in sanctions, including
dismissal of this appeal. To date, appellant has not paid the filing fee, filed
the case appeal statement, or otherwise responded to this court’s notices.
Accordingly, this appeal is dismissed. See NRAP 3(a)(2).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

By: , —~_

A2-ATIG!

 
Supreme Court
OF
Nevapa

CLERK'S ORDER

(0) 1997 SEED

 

ce.

Hon. Veronica Barisich, District Judge
Aspire Law Group, Ltd.

Law Offices of Brian H. Nelson

Eighth District Court Clerk

bo